Citation Nr: 1753623	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2014 and February 2016, the Board remanded the appeal.  The Veteran testified before the undersigned Veterans Law Judge in November 2012.  


FINDING OF FACT

The Veteran's psychiatric disabilities, to include PTSD and schizoaffective disorder are not shown to be related to service or to have manifested within one year after discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and/or schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD, which he contends began in service.  Specifically, the Veteran testified that he began hearing voices within one year after separation from service.  See, e.g., Board hearing (November 2012).

Generally, service connection may be granted for disabilities incurred in or otherwise related to service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, certain chronic disabilities, such schizophrenia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.384.  

In this case, service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of psychiatric problems, to include hearing voices.  Additionally, a periodic medical evaluation conducted approximately one year after separation from service is also negative for psychiatric problems.  See Medical Evaluation (May 1974).

The Veteran reports that he was involuntarily committed to St. Anthony's Medical Center for mental health problems in 1984.  See, e.g., Social Security Administration (SSA) Psychological Evaluation (November 18, 2007).  While, on several occasions, VA has asked the Veteran to provide records from St. Anthony's Medical Center or allow VA to obtain such records, the Veteran has consistently failed to comply.  See, e.g., Notice Letter (May 18, 2016).

The medical evidence of record shows that the Veteran was initially diagnosed with schizophrenia in July 1995, noting a long history of psychiatric problems.  Medical records also show treatment for PTSD.  See, e.g., Private treatment records (July 30, 2009).

The Board has found that the evidence suggests that the Veteran's current psychiatric disabilities (PTSD and schizophrenia), may be related to service; however, the record lacks a medical opinion as to whether his reported symptoms (e.g., hearing voices) are related to his current psychiatric disabilities.  The Board notes a July 2011 VA examiner failed to provide an opinion as to the etiology of the Veteran's current psychiatric disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  For these reasons, the Board remanded the appeal in August 2014 and February 2016 to afford the Veteran a VA examination.  On both occasions, however, the Veteran failed to report to the requested examinations.  Most recently, a notification was sent to his address of record, and that of his attorney representative, informing him of his responsibility to appear for the examination and the consequences of his failure to appear.  See Notice Letter (August 24, 2016).  However, he did not respond to the RO's requests to schedule an examination.  On September 16, 2016, the RO contacted the Veteran's attorney representative in effort to schedule an examination, but the representative had not heard from the Veteran in almost one year.  On September 27, 2016, the RO used its SSA data base to confirm that the Veteran still resides at the address of record.  None of the VA notifications have been returned.  Critically, neither the Veteran nor his attorney representative has provided good cause for his failure to attend the requested examinations.  Therefore, the Board must adjudicate the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b); see also Turk v. Peake, 21 Vet. App. 565, 570 (2008).

The Board finds that while the evidence suggests that the Veteran's current psychiatric disabilities (PTSD and schizophrenia), may be related to service, it is not at least as likely that such are related to service.  In making this determination, the Board acknowledges the Veteran's reports of hearing voices since service and flashbacks of service as well as his assertion that his psychiatric disabilities were incurred within one year after service, or are otherwise related thereto.  See Private treatment records (December 7, 1996) (reporting flashbacks of Vietnam); SSA Psychological Evaluation (November 18, 2007) (reporting psychotic thoughts related to service); Board hearing (November 2012) (reporting voices within one year after separation from service).  While the Veteran is competent to report symptoms of a psychiatric disability, opinions regarding the clinical onset and etiology of a psychiatric disability are complex medical questions and are not matters on which lay persons may provide probative opinions.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) ( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." ); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Moreover, the Veteran does not contend, and the evidence does not suggest he possesses the requisite training or education to render a complex medical opinion regarding his mental health issues.  Accordingly, his opinion that his psychiatric disabilities had onset within one year after service or are otherwise related thereto is of no probative value.

The Board also acknowledges that the earliest post-service medical evidence of record, dated in 1995, notes a long history of mental health problems.  However, the Board finds that such is too vague to support the finding that his psychiatric disorder had onset within one year after separation from service in 1973.  The fact that the Veteran reported first hearing voices in 1990 (see Statement (March 27, 2009)) and initially becoming depressed in 1984 (SSA Psychological Evaluation (November 18, 2007)) further weights against the notion of incurrence within one year after separation from service in 1973.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the finding that the Veteran has an acquired psychiatric disorder, to include schizoaffective disorder or PTSD, that was incurred within one year after separation from service or is otherwise related to service.  Accordingly, there is no doubt to be resolved; and service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD, is not warranted.
 

ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD, is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


